Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Russell Investment Company: In planning and performing our audits of the financial statements of certain Russell Investment Company Funds (refer to Appendix A for a list of the Russell Investment Company Funds contained within these reports, hereinafter collectively referred to as the Funds) as of and for the year ended October 31, 2010, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Funds internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we do not express an opinion on the effectiveness of the Funds internal control over financial reporting. The management of the Funds is responsible for establishing and maintaining effective internal control over financial reporting. In fulfilling this responsibility, estimates and judgments by management are required to assess the expected benefits and related costs of controls. The Funds internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. The Funds internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Funds; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Funds are being made only in accordance with authorizations of management and trustees of the Funds; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of a Funds assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A deficiency in internal control over financial reporting exists when the design or operation of a control does not allow management or employees, in the normal course of performing their assigned functions, to prevent or detect misstatements on a timely basis. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Funds annual or interim financial statements will not be prevented or detected on a timely basis. PricewaterhouseCoopers LLP,1420 5th Ave., Suite 1900, Seattle, WA 98101 T: (206) 398 3000, www.pwc.com/us Our consideration of the Funds internal control over financial reporting was for the limited purpose described in the first paragraph and would not necessarily disclose all deficiencies in internal control over financial reporting that might be material weaknesses under standards established by the Public Company Accounting Oversight Board (United States). However, we noted no deficiencies in the Funds internal control over financial reporting and their operations, including controls over safeguarding securities that we consider to be material weaknesses as defined above as of October 31, 2010. This report is intended solely for the information and use of management and the Board of Trustees of Russell Investment Company and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. December 23, 2010 2 of 3 Appendix A Russell U.S. Core Equity Fund Russell U.S. Quantitative Equity Fund Russell U.S. Growth Fund Russell U.S. Value Fund Russell U.S. Small & Mid Cap Fund Russell International Developed Markets Fund Russell Global Equity Fund Russell Emerging Markets Fund Russell Tax-Managed U.S. Large Cap Fund Russell Tax-Managed U.S. Mid & Small Cap Fund Russell Global Credit Strategies Fund Russell Strategic Bond Fund Russell Investment Grade Bond Fund Russell Short Duration Bond Fund Russell Tax Exempt Bond Fund Russell Commodity Strategies Fund Russell Global Infrastructure Fund Russell Global Real Estate Securities Fund Russell Money Market Fund Conservative Strategy Fund Moderate Strategy Fund Balanced Strategy Fund Growth Strategy Fund Equity Growth Strategy Fund 2010 Strategy Fund 2015 Strategy Fund 2020 Strategy Fund 2025 Strategy Fund 2030 Strategy Fund 2035 Strategy Fund 2040 Strategy Fund 2045 Strategy Fund 2050 Strategy Fund In Retirement Fund 3 of 3
